                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     CHRISTOPHER MASTON,                                 Case No. 17-cv-06000-JCS
                                                        Plaintiff,
                                   8
                                                                                             ORDER REGARDING RECENT
                                                 v.                                          DECISION ADDRESSING STANDING
                                   9
                                                                                             FOR CLASS SETTLEMENT
                                  10     BLUESTAR REFRESHMENT SERVICES,
                                                        Defendant.
                                  11

                                  12          At the hearing on Plaintiff Christopher Maston’s motion for preliminary approval of class
Northern District of California
 United States District Court




                                  13   settlement, the Court instructed the parties that any question of Maston’s Article III standing must

                                  14   be resolved before approval would be granted. To the extent that there might have been any doubt

                                  15   as to that requirement at the time of the hearing, the Supreme Court has now conclusively

                                  16   addressed the issue:

                                  17                  “We have an obligation to assure ourselves of litigants’ standing
                                                      under Article III.” DaimlerChrysler Corp. v. Cuno, 547 U. S. 332,
                                  18                  340 (2006) (quoting Friends of the Earth, Inc. v. Laidlaw
                                                      Environmental Services (TOC), Inc., 528 U. S. 167, 180 (2000);
                                  19                  internal quotation marks omitted). That obligation extends to court
                                                      approval of proposed class action settlements. In ordinary non-class
                                  20                  litigation, parties are free to settle their disputes on their own terms,
                                                      and plaintiffs may voluntarily dismiss their claims without a court
                                  21                  order. Fed. Rule Civ. Proc. 41(a)(1)(A). By contrast, in a class action,
                                                      the “claims, issues, or defenses of a certified class—or a class
                                  22                  proposed to be certified for purposes of settlement—may be settled,
                                                      voluntarily dismissed, or compromised only with the court’s
                                  23                  approval.” Fed. Rule Civ. Proc. 23(e). A court is powerless to approve
                                                      a proposed class settlement if it lacks jurisdiction over the dispute,
                                  24                  and federal courts lack jurisdiction if no named plaintiff has standing.
                                                      Simon v. Eastern Ky. Welfare Rights Organization, 426 U. S. 26, 40,
                                  25                  n. 20 (1976).
                                  26   Frank v. Gaos, 586 U.S. __, No. 17-961 (Mar. 20, 2019) (per curiam) (remanding for the lower

                                  27   courts to address unresolved issues of the named plaintiffs’ Article III standing in light of Spokeo,

                                  28   Inc. v. Robins, 136 S. Ct. 1540 (2016)).
                                   1          The parties are therefore reminded that any supplemental submissions in support of

                                   2   Maston’s motion for preliminary approval must show that Maston has Article III standing to bring

                                   3   his claims. Moreover, if the parties are able to show affirmatively that Maston has standing, the

                                   4   parties must address whether the previously-proposed settlement value—which, according to the

                                   5   motion, reflected a significant discount to account for the unresolved issue of standing—remains a

                                   6   “fair, reasonable, and adequate” settlement of the claims. See Fed. R. Civ. P. 23(e)(2).

                                   7          This order, issued in light of the recent decision by the Supreme Court and focused

                                   8   narrowly on the standing issue addressed therein, is not intended as a complete restatement of all

                                   9   issues identified at the previous hearing for the parties to address.

                                  10          IT IS SO ORDERED.

                                  11   Dated: March 20, 2019

                                  12                                                     ______________________________________
Northern District of California
 United States District Court




                                                                                         JOSEPH C. SPERO
                                  13                                                     Chief Magistrate Judge
                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                          2
